UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4945
JOHNNI E. LEON,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                            (CR-01-92)

                      Submitted: April 23, 2002

                       Decided: May 3, 2002

   Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Kenneth Clay Chrisman, Richmond, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, John S. Davis, Assistant United
States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LEON
                              OPINION

PER CURIAM:

   A jury convicted Johnni E. Leon of one count of conspiracy to dis-
tribute one kilogram or more of a mixture and substance containing
a detectable amount of heroin and seven counts of distribution and
possession with intent to distribute heroin. On appeal, Leon claims the
district court erred by (1) denying his motion for a mistrial after the
jury observed him arriving in the courtroom in the company of the
United States Marshals and from the holding area where his co-
conspirators were kept; and (2) allowing a handwritten list of stipula-
tions to be sent to the jury room after deliberations were underway.
Leon further claims the district court plainly erred by admitting testi-
mony referencing Leon’s custodial status. Finally, Leon claims the
cumulative impact of the alleged errors affected his substantial rights.
Finding no reversible error, we affirm.

   We review a denial of a motion for mistrial for abuse of discretion.
United States v. Russell, 221 F.3d 615, 618 (4th Cir. 2000). Leon
must show he was prejudiced by the district court’s denial. United
States v. West, 877 F.2d 281, 287-88 (4th Cir. 1989). Knowledge by
the jury that the defendant is in custody may impair the presumption
of innocence. Estelle v. Williams, 425 U.S. 501, 504 (1976). There
must be a showing, however, that the defendant suffered actual preju-
dice as a result of such knowledge. See West, 877 F.2d at 293; United
States v. Shaver, 511 F.2d 933, 935 (4th Cir. 1975). Actual prejudice
is shown if the defendant can establish an unreliable or fundamentally
unfair outcome to his proceeding. United States v. Squillacote, 221
F.3d 542, 575 (4th Cir. 2000), cert. denied, 532 U.S. 971 (2001). We
find Leon failed to show actual prejudice as a result of either incident
referencing Leon’s custodial status.

   We further find there was no error in the district court’s decision
to label a handwritten list of stipulations as "Court’s Exhibit #1" and
give the list to the jury after deliberations began.

   Finally, we find no merit to Leon’s claim that the alleged errors,
when considered cumulatively, affected his substantial rights. United
States v. Martinez, 277 F.3d 517, 532 (4th Cir. 2002) (holding that the
                        UNITED STATES v. LEON                         3
errors, either considered individually or cumulatively, did not affect
the defendant’s substantial rights); Fisher v. Angelone, 163 F.3d 835,
853 & n.9 (4th Cir. 1998) ("[L]egitimate cumulative-error analysis
evaluates only the effect of matters actually determined to be constitu-
tional error, not the cumulative effect of [non-errors].").

   We affirm the convictions and sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED